0                                                NO:   PD-




ROYCE WILLIAM TAWATER                                          §                     IN   THE     TEXAS     COURT


                   Petitioner,                                 §
vs.                                                            §                    OF

THE STATE OF TEXAS                                             §
                   Resoondent.                                 §                    CRIMINAL APPEALS



                                     MOTION FOR EXTENSION OF TIME TO FILE A

                                       PETITION FOR DISCRETIONARY REVIEW




TO THE HONORABLE JUDGES OF SAID COURT:

        COMES      NOW/     "Petitioner,"        Royce       William    Tawater,   and files this Motion For
Extension          of    Time to File a Petition For Discretionary Review, ("PDR"), requesting
an additional sixty (60) days within which to file a PDR.                           In support of this motion,
Petitioner would show this Court the following:


                                                              I.

        Petitioner        was    convicted       in    the     354th District Court of Hunt County, Texas
of     the     offense     of Unlawful Possession of a Firearm by a Felon in Case No: 29,503,
styled:        The      State   of    Texas v. Royce William Tawater.              Petitioner appealed to the
Court     of    Appeals,        Sixth Supreme Judicial District, appeal No: 06-14-00075-CR. The
case was affirmed on            December 10, 2014.



                                                             II-

        The    present      deadline       for    filing       a    PDR is   January 9, 2015. Petitioner has
not requested any extensions prior to this request.


                                                             III.

       Petitioner's         request      for an extension is based upon the following facts: (a)
Petitioner         was    not   informed     of the decision of the court of appeals in affirming
his    case     until December 15, 2014; (b) Since that time, Petitioner has been attemp
ting     to gain legal representation                    in this matter; (c) Petitioner's attorney oin
appeal       has     informed him that hshe will not represent him on the PDR, and; (d) Pet
itioner's unit of assignment is scheduled to undergo a thirty-day Security Lockdown
begining^gQgftflQiiqfoj, 2015.
     COURT OF CRIMINAL APPEALS                                                                   FILED IN
                                                                                      COURT OF CRIMINAL APPEALS
                                                             -i-
              JAN 05 2015
                                                                                                JAN 07 2015

                                                                                          Abel Acosta, Clerk
                                                   IV.

      WHEREFORE,       PREMESIS    CONSIDERED, Petitioner prays this Court grant this motion
and   extend     the    deadline    for   filing    the Petition For Discretionary Review up to
and including        March 10, 2015.


                                                                        Respectfully submitted,


                                                                        Royce W. Tawater,
                                                                        Pro Se




                                          UNSWORN DECLARATION

      "I,    Royce     W.   Tawater,   TDCJ-CID     #195   0643, Being presently incarcerated in
the   Beto   Unit      of   the   TDCJ-CID,   declare under penalty of Perjury that the above
and foregoing are both true and correct."                                                              x



                                                                        ftrjaM* ^ -fcKA^fATP^
                                                                       Royce W. Tawater


                                       CERTIFICATE OF SERVICE



      Thisis       to further certify that I have mailed a true and correct copy of this
document to the Hunt County District Attorney, First Class Mail, postage prepaid,
by placing the same in the Beto Unit's mail drop-box, designed for that purpose,
on this the 28th day of December/ 2014.

                                                                         /(                                          December 28,   2014



Royce W. Tawater
TDCJ-CID 1950643
Beto Unit
1391 FM 3328
Tennessee Colony, TX 75880


Hunt County District Clerk                          Clerk, Court of Criminal Appeals
P.O. Box 1627                                       P.O. Box 12308, Capitol Station
Greenville, TX 75403                                Austin, TX 78711



RE:   Trial Court No: 29,503: The State of Texas v_. Royce William Tawater;
      Appellate Court No: 06-14-00075-CR, Royce W. Tawater v. The State of Texas;


To whom it may concern;
      Enclosed,    please      find    the original copies of my Motion For Extension of Time
to File a Petition For Discretionary Review, and;               Motion   Requesting    Leave to File
an Original Copy Only of the Petition For Discretionary Review.
      Please    file   these    with     the   Court,   enter them into the system, and include
them with the papers related to this cause.
      Thank you for your prompt attention to this matter.


Sincerely yours,



 A&tyx'.a- ~/q\&qJ<3>^'
Royce W. Tawater




C.c. Hunt County D.A.

      file/rwt



                                                                                      RECEIVED IN
                                                                              COURT OF CRIMINAL APPEALS


                                                                                      JAN 05 2015

                                                                                 Abel Aco6ta, Clerk